Citation Nr: 1446837	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  10-34 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable rating for dyshidrosis of the feet.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel




INTRODUCTION

The Veteran, who is the Appellant, served on active duty from July 1979 to November 1996. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.  

In July 2013, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In her VA Form 9, received in July 2010, the Veteran has raised the claim for clothing allowances from 1997 to 2007 and the claim of r service connection for depression secondary to service-connected dyshidrosis of the feet, which are referred to the RO for appropriate action.


FINDING OF FACT

During the pendency of the appeal, dyshidrosis of the feet has affected less than 5 percent of the entire body or less than 5 percent of an exposed area and systemic therapy or other immunosuppressive drugs have not been prescribed.  








CONCLUSION OF LAW

The criteria for a compensable rating for dyshidrosis of the feet have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7806, 7813 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  



Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter in January 2009.  As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the service treatment records, VA records, and private medical records.  

The Veteran was afforded VA dermatology examinations in March 2009, in May 2010, and in March 2011.  As the dermatology examination reports are based on a review of the Veteran's history and described the current findings in sufficient detail so that the Board's review is a fully informed one, the examination reports are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  



In January 2014, the Veteran was scheduled for a VA examination, but she failed to report.  The Veteran has not responded or explained the reason for her failure to report to the examination.  The duty to assist a claimant is not a one-way street, and in this case the Veteran has failed to cooperate to the full extent in the development of her claim.  Olsen v. Principi, 3 Vet. App. 480 (1992); Wood v. Derwinski, 1 Vet. App. 406 (1991).

As there is no indication of the existence of additional evidence to substantiate the claim, no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competency is distinguished from the weight and credibility of admissible evidence, which are factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  






When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

General Rating Principles

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. 

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).



Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).  

Rating Criteria

The Veteran seeks a higher rating for dyshidrosis of the feet, which is currently rated noncompensable under Diagnostic Code 7813.  Under Diagnostic Code 7813, dyshidrosis is rated as dermatitis under Diagnostic Code 7806.  

Under Diagnostic Code 7806, a 10 percent rating is assigned for a skin condition covering at least 5 percent, but less than 20 percent of the entire body or at least 5 percent but less than 20 percent of exposed areas affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  

A 30 percent is assigned for a skin condition covering 20 to 40 percent of the body or 20 to 40 percent of exposed areas affected; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  

Evidence

VA records show that in December 2008 the pertinent findings were interdigital scaling between the fourth and fifth toes with subungual hyperkeratosis and discoloration of the nails on the fifth toe of the feet.  There was a plantar moccasin distribution of the scale.  


The Veteran was prescribed Lotrimin cream and Lamisil tablets to be taken on a daily basis for 90 days for tinea pedis and onychomycosis.  Subsequent treatment showed normal skin.  

On VA examination in March 2009, the Veteran complained of a skin problem in during hot and humid weather.  She complained of extreme pruritus and pain associated with the feet when the skin peeled and cracked, which involved the plantar, medial, and lateral aspects of the feet.  She used over-the counter antifungal creams, including clotrimazole and hydrocortisone.  At the time of the examination, the Veteran was employed as a pastor and reported that her occupation was affected by her condition as prolonged standing aggravated her foot pain and wearing stockings and dress shoes irritated the condition.    

The pertinent findings were dry scaling skin along the plantar aspects of the feet.  There was some hypopigmentation along the medial and lateral aspects of the feet consistent with chronic skin condition.  There was no evidence of onychomycosis.  The interdigital web spaces did not appear to be significantly affected.  The examiner found that 0 percent of exposed areas of skin were affected by the  skin condition and about 2 to 3 percent of the entire body was affected.  

On VA examination in May 2010, the Veteran complained that her skin condition had progressively worsened.  She indicated that the condition was worst during the warm weather months, but the condition was constant.  She used topical creams on a daily basis and had taken numerous over-the-counter antifungal creams over the years with fair response.  However, no medication completely cleared her condition.  She denied treatment with immunosuppressors, light therapy or systemic corticosteroids.  She was employed as a pastor and felt her occupation was affected by her skin condition because it impaired her ability to stand for prolonged periods of time and restricted her footwear. 





The pertinent findings were dry, flaking skin along the plantar, medial, and lateral aspects of the feet.  There was no evidence of involvement of the interdigital web spaces or toenails.  The examiner found that 0 percent of exposed areas of skin were affected and about 3 percent of the entire body was affected.  

In June 2011, the Veteran submitted lay statements from her mother, daughter, son, niece, and friend.  The statements were to the effect that the Veteran's skin condition was worst in the summer, which caused swelling, itching, scaling, and occasional sores, resulting in excruciating pain and difficulty walking.  

On VA examination in March 2011, the Veteran complained of constant, moderate foot pain and the use of over-the-counter orthotics.  She reported using various medicated creams and over-the-counter anti-fungal medications.  She continued to be employed as a pastor and felt that her skin condition interfered with her ability to concentrate and with her mobility and weight bearing.  She described having flare-up pain most days that was severe and lasted several hours.  During flare-ups she could stand less than 15 minutes and could not walk more than 100 yards.  She felt that her activities of daily living were affected.  

The pertinent findings were no calluses or edema.  There was no pain on manipulation of the midline Achilles.  There was no evidence of painful or restricted motion.  There was no evidence of tenderness, abnormal weight bearing, weakness, or instability.  The skin of feet was painful with pruritus.  There were no other symptoms.  There was a moccasin pattern of the feet consistent with scaling and erythema consistent with tinea pedis.  There was also bilateral onychomycosis of the toenails.  The VA examiner found that 0 percent of the exposed areas were affected and 10 percent of the entire body was affected. 

An addendum to examination report in April 2012 clarified that that 0 percent of the exposed areas was affected and 1 percent of the entire body was affected. 




In March 2013, the Veteran testified that her skin condition had been inactive at the time of her most recent VA examination and that no physician had evaluated her skin condition during an active period.  She testified that the condition was most active from the end of May to September or October.  She testified that she used creams on a daily basis and that medication minimized her symptoms.  During hot weather, there was blistering and oozing of her skin.  Her symptoms included foot pain, itching, soreness, swelling, redness and clamminess.  Her skin would break down and scale off.  She had to throw away her socks and shoes on a yearly basis and had problems walking.  She testified that she used a cane.  

Subsequent VA records show that examination of the Veteran's skin was normal or that there was no evidence of a rash.    

Analysis

On VA examinations in March 2009, May 2010, and March 2011 the skin disability affected less than 5 percent of the entire body or exposed areas.  The Veteran does not assert and evidence of record does not show that the Veteran is treated with systemic therapy or other immunosuppressive drugs.  While the Veteran describes flare-ups, the VA records consistently show that the skin condition affects less than 5 percent of the entire body.  

While the Veteran attributes her foot pain to her service-connected skin disability, in March 2011 the VA examiner attributed her pain to comorbid diabetes mellitus, a nonservice-connected disability.  There is no medical evidence to the contrary.  

As for other Diagnostic Codes, the predominant disability is dermatitis which is encompassed by Diagnostic Code 7806.  As there is no involvement of the head, face, or neck or scarring, Diagnostic Codes 7800, 7802, 7804, or 7805 do not apply. 





As the preponderance of the evidence is against the claim for a compensable disability rating for dyshidrosis of the feet, there is no doubt to be resolved and a higher rating is not warranted.  

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation Service for such a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is encompassed by the Rating Schedule and the assigned schedule rating is adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1). 

In other words, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology, and the Veteran does not have any symptomatology attributed to her service-connected disability not already encompassed by the Rating Schedule.


Total Disability Rating for Compensation based on Individual Unemployability

The Veteran does not expressly raise and the record does not reasonably raise, a claim for total disability rating for compensation based on individual unemployability as the Veteran has been employed fulltime during the pendency of her appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).  


ORDER

A rating higher that 0 percent for dyshidrosis of the feet is denied. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


